DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections

In re Claim 7, is objected because the “BOG nozzle”. The claims should provide antecedence for the term “BOG” (i.e. boil-off gas) in claim 7, instead of in claim 10, in order to avoid potential 112(b) issues.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re Claim 1, 
the phrase C-type liquid natural gas storage tank is indefinite because it extends the scope of the expression as it is unclear what is included (and excluded) in The phrase C6+ type hydrocarbon elements is indefinite because it extends the scope of the expression as it is unclear what is included (and excluded) in C6+ type hydrocarbons. 1 For purposes of examination: “C-type liquid natural gas storage tank” is interpreted as any liquid natural gas storage tank.
recites the limitation “the main cargo platform”. There is insufficient antecedent basis for this limitation in the claim. 
In re Claim 5, 
The term “about” in claim 5 is a relative term2 which renders the claim indefinite. The term “up to about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether about is more or less that the ranges for the pressures cited and whether this and upper limit or lower limit with respect to the approximation.
The phrase “up to about […] to about […]” is indefinite because it is unclear whether the first “up to” is setting an upper limit or a lower limit.
 (see in re Claim 1)
In re Claim 6, (see in re Claim 1)
In re Claim 7, (see in re Claim 1)
In re Claim 8, (see in re Claim 1)
In re Claim 11, 
recites the limitation “a BOG injection nozzle”, it is unclear whether this is the same BOG nozzle  recited in claim 7 or a different BOG injection nozzle. For purposes of examination: this limitation is interpreted as the BOG nozzle.
recites the limitation “a plurality of sprinklers”, it is unclear whether these are the same plurality of sprinklers recited in claim 7 or different plurality of sprinklers. For purposes of examination: this limitation is interpreted as the plurality of sprinklers.
(see in re Claim 1)
In re Claim 14, (see in re Claim 1)
In re Claim 15, 
the phrase "increasing increase pressure" renders the claim indefinite because it is unclear whether one is only increasing pressure from a base state or increasing the pressure again after increasing pressure from a previous instance.  For purposes of examination: “increasing increase pressure” is interpreted as any pressure that is higher (i.e., increased) from a previous pressure.
 See in re Claim 1
In re Claim 16, (see in re Claim 1)
In re Claim 17, (see in re Claim 1)
In re Claim 18, (see in re Claim 1)
Claims 2-18 are rejected at least based on their dependency.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (EP 3412555), herein Ha.

In re Claim 1, Ha discloses a liquefied natural gas vessel (Figure 1-3), comprising, on the main cargo platform (104 and [0041]) : 
a bilobe or other C-type liquid natural gas (LNG) storage tank  (30), 
a LNG vaporizer (40), 
a water pump (51), and 
a LNG pump system (20, 21, 42 and related components), 
wherein the LNG pump system is configured to load and offload LNG in the bilobe or other C-type LNG storage tank  ([0030]), and 
the one or more LNG vaporizer and the one or more water pump is configured to re-gasify LNG loaded in the bilobe or other C-type LNG storage tank  ([0079]).
In re Claim 5, Ha discloses wherein the bilobe or other C-type LNG storage tank is adapted to withstand pressure up to about 1.0 barg to about 12 barg  ([0071]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (EP 3412555), herein Ha, in view of Yong et al (KR 20210057284), herein Yong. 

In re Claim 2, Ha does not explicitly disclose wherein the vessel includes two LNG vaporizers, wherein the first LNG vaporizer is positioned on a port side of the vessel and the second LNG vaporizer is positioned on a starboard side of the vessel.
On the other hand, Yong directed to a marine structure having a floating storage and regasification unit (Abstract), discloses two LNG vaporizers (Yong Page 4 para. 9: plurality of vaporizers 41 ), MPEP 2173.05(b)
wherein the first LNG vaporizer is positioned on the vessel  (see Yong Page 4 para. 9) and 
the second LNG vaporizer is positioned on the vessel  (Yong Page 4 para. 9).
Furthermore, it has been held that an "obvious to try" rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and ( 4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), Yong recognizes the need for a plurality of vaporizers (41) which to accommodate a plurality of structures for recovery (Page 3 para. 11) to deliver liquified gas to customers. As per (2), Yong provides at least one embodiment where the two vaporizers appears to be on both sides of the vessel where there are a limited number of locations where the two vaporizers could be placed in parallel; wherein the locations are: the port, the starboard, the stern and the bow of the ship. One of ordinary skill in the art would thus recognize from the teachings of Yong that the vaporizers can parallel with respect to any of the aforementioned locations. As per (3), one of ordinary skill in the art would also recognize that changing the location of the vaporizers to have to be parallel to port side, starboard, stern or bow would not change the principles of operation of the device, since the modification would continue to permit the vaporizers to function as expected. Thus, there is a reasonable expectation of success. As per (4), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Ha may be significantly improved by incorporating the prior art teachings of Yong, since the teachings of Yong serve to complement the teachings of Ha by virtue of suggesting a vessel that includes two LNG vaporizers that allows a user to position the first vaporizer on the port side and the second vaporizer on the starboard side (See at least Yong Page 9 para. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Ha and to have modified them by including “ includes two LNG vaporizers, wherein the first LNG vaporizer is positioned on a port side of the vessel and the   second LNG vaporizer is positioned on a starboard side of the vessel”, in order to have a backup in case one vaporizer fails, without yielding unpredictable results. Moreover, it has been held that duplication of working parts of a device involve only routine skill in the art.3  
In re Claim 4, Ha does not explicitly disclose wherein the vessel includes two LNG pump systems, wherein the two LNG pump systems are positioned on a stern of the vessel.
On the other hand, Yong directed to a marine structure having a floating storage and regasification unit (Abstract), discloses wherein the vessel includes two LNG pump systems   (Yong page 4 para. 7: plurality of (LNG) supply pumps 30), wherein the two LNG pump systems are positioned on a stern of the vessel (Yong page 4 para. 7).
Furthermore, it has been held that an "obvious to try" rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and ( 4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), Yong recognizes the need for a plurality of LNG pumps (30) which to accommodate a pressure demands of the customer (e.g. a turbine) (Page 4 para. 7). As per (2), Yong provides at least one embodiment where the two LNG pumps appears to be on both sides of the vessel where there are a limited number of locations where the two vaporizers could be placed in parallel; which the locations are the port, starboard, stern and bow of the ship. One of ordinary skill in the art would thus recognize from the teachings of Yong that the LNG pumps can parallel with respect to the aforementioned locations. As per (3), one of ordinary skill in the art would also recognize that changing the location of the vaporizers to have to be parallel to port side, starboard, stern or bow would not change the principles of operation of the device, since the modification would continue to permit the pumps to provide fluid flow. Thus, there is a reasonable expectation of success. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Ha may be significantly improved by incorporating the prior art teachings of Yong, since the teachings of Yong serve to complement the teachings of Ha by virtue of suggesting a vessel that includes two LNG pumps that allows a user to position the first LNG pump and the second LNG pump on the stern.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Ha and to have modified them by including “two LNG pump systems, wherein the two LNG pump systems are positioned on a stern of the vessel”, in order to have a backup in case one pump fails, without yielding unpredictable results. Moreover, it has been held that duplication of working parts of a device involve only routine skill in the art.4  

Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (EP 3412555), herein Ha, in view of Hun et al (KR 20210042722A), herein Hun. 

In re Claim 3, Ha does not explicitly disclose wherein the vessel includes two water pumps, wherein the first water pump is positioned on a port side of the vessel and the second water pump is positioned on a starboard side of the vessel.
On the other hand, Yong directed to a marine structure having a floating storage and regasification unit (Abstract), discloses wherein the vessel includes two water pumps (Hun Fig 2: 223 and 323), wherein the first water pump (223) is positioned on a port side of the vessel  (see figure 2) and the second water pump (323) is positioned on a starboard side of the vessel (See Hun Fig. 2 and Page 4 para. 7: pumps on port side are parallel).
Furthermore, it has been held that an "obvious to try" rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and ( 4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), Hun  recognizes the need for two water pumps (223 and 323) which to accommodate a plurality of structures and in order to reduce the load on the second pump (See Hun Page 8 para 5). As per (2), Hun provides at least one embodiment where the two water pumps appears to be included on both sides where there are a limited number of locations where the two water pumps could be placed in parallel which include the locations of the port side, starboard, stern and bow of the ship. One of ordinary skill in the art would thus recognize from the teachings of Hun that the water pumps can either be: A)parallel on the port side  B) parallel on the starboard C) parallel with respect to the stern or D) parallel with respect to the bow. As per (3), one of ordinary skill in the art would also recognize that changing the location of the water pumps to have to be parallel to port side, starboard, stern or bow would not change the principles of operation of the device, since the modification would continue to permit the pumps to provide fluid flow. Thus, there is a reasonable expectation of success. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Ha may be significantly improved by incorporating the prior art teachings of Hun, since the teachings of Hun serves to complement the teachings of Ha by virtue of suggesting a vessel that includes two water pumps that allows a user to position the first pump on the port side and the second pump on the starboard side.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Ha and to have modified them by including “wherein the vessel includes two water pumps, wherein the first water pump is positioned on a port side of the vessel and the second water pump is positioned on a starboard side of the vessel”, in order to have a backup in case one pump fails, without yielding unpredictable results. Moreover, it has been held that duplication of working parts of a device involve only routine skill in the art.5  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (EP 3412555), herein Ha, in view of Harper et al (US 2008/0209915), herein Harper.

In re Claim 6, Ha discloses wherein the bilobe or other C-type LNG storage tank includes an inner vessel (inner wall of 30), and an outer vessel (outer wall of 30).
However, Ha does not explicitly disclose a vacuum composite insulation.
On the other hand, Harper, directed to an apparatus for treating boil-off gas generated in an LNG storage tank of an LNG carrier, discloses a vacuum composite insulation (Harper [0003]: thermally insulated storage tanks include vacuum disposed in space between inner and outer shell and [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Ha and to have modified the C-type LNG storage tank to include “a vacuum composite insulation” of Lee, in order to prevent heat from the ambient environment from leaking into the fluid stored within the inner wall of the storage tank (Harper [0003] and [0007]), without yielding unpredictable results.

Claim 7-18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (EP 3412555), herein Ha, in view of Lee et al (US 2008/0308175), herein Lee.

In re Claim 7, Ha as modified discloses wherein the bilobe or other C-type LNG storage tank includes and a plurality of sprinklers (Ha: part 31).
However, Ha does not explicitly disclose a BOG nozzle .
On the other hand, Lee, directed to an apparatus for treating boil-off gas generated in an LNG storage tank of an LNG carrier, discloses a BOG nozzle (Lee 21: boil off gas injection nozzle at the lower portion of storage tank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Ha and to have modified the C-type LNG storage tank to include the “BOG nozzle” of Lee, in order to inject boil off gas in the storage tank by accelerating the gas quickly into the storage tank, without yielding unpredictable results.
In re Claim 8, Ha as modified discloses wherein the plurality of LNG sprinklers are disposed in a line along an upper portion of the bilobe or other C-type LNG storage tank (Ha [0073]).
In re Claim 9, Ha as modified discloses wherein the boil-off gas nozzle is disposed in a lower portion of the bilobe or other C-type LNG storage tank  (Ha [0077] BOG transferred through BOG line L6 at the bottom and Lee 21).
In re Claim 10, Ha as modified discloses wherein the vessel further includes a system for re-condensing (boil-off gas) BOG (Ha [0076]).
In re Claim 11, Ha as modified discloses wherein the system for re-condensing BOG includes: 
a first valve (See Ha [0045]: valve of L6) configured to provide fluid communication between a storage tank  (Ha 10) of a LNG carrier to a first set of flexible or rigid connections (Ha L6) (see Lee [0061], [0098]),
 a second valve (See Ha [0045]: valve of L1) configured to provide fluid communication between the storage tank of the LNG carrier  to a second set of flexible or rigid connections  (Ha L1), 
wherein the first set of flexible or rigid connections is configured to transfer BOG ([0053]) by a blower  (Ha 80: where compressor is a blower) from the storage tank of the LNG carrier ([0053) to be deposited in the bilobe or other C-type LNG storage tank (30) through a BOG injection nozzle  (21), and
the second set of flexible or rigid connections (Ha L1) is configured to transfer LNG from the storage tank of the LNG carrier to be deposited in the bilobe or other C-type LNG storage tank by a plurality of sprinklers (sprinklers of 31).
In re Claim 12, Ha as modified discloses wherein the storage tank of the LNG carrier is configured to withstand pressure of about 0.25 barg ([0070-0071] can withstand pressure up to at least 8 bars).
In re Claim 13, Ha as modified discloses wherein the storage tank of the LNG carrier is configured to withstand pressure of about 0.70 barg ([0070-0071] can withstand pressure up to at least 8 bars).
In re Claim 14, Ha as modified discloses wherein the bilobe or other C-type LNG storage tank includes an initial cargo of LNG.
Claim 14 is rejected for being directed to functional language. It is clear that when used for a first time and LNG storage would have an initial cargo of LNG as this is how the C-type LNG storage tank is intended to be used.6
In re Claim 15, Ha as modified discloses wherein the blower is configured to transfer BOG from the storage tank on the LNG carrier to a lower portion of the bilobe or other C-type LNG storage tank, increasing increase pressure in the bilobe or other C-type LNG storage tank to about 1.0 barg to about 12 barg ([0070-0071] can withstand pressure up to at least 8 bars; Lee ‘175 [0067] increase to 2 bar).
In re Claim 16, Ha as modified discloses wherein a transfer pump (Ha 21) is configured to transfer LNG from the storage tank on the LNG carrier to an upper portion of the bilobe or other C-type LNG storage tank (Ha [0062-0064]).
In re Claim 17, Ha as modified discloses wherein the plurality of sprinklers is configured to sprinkle LNG transferred from the LNG carrier from an upper portion of the bilobe or other C-type LNG storage tank ([0073] and [0077]: upper portion above 32) down on a lower portion of the bilobe or other C-type LNG storage tank ([0073] and [0077]: BOG travels downward from upper side of storage tank) when the pressure in the bilobe or other C-type LNG storage tank reaches about 1.0 barg to about 12 barg ([0070-0071] can withstand pressure up to at least 8 bars), thereby re-condensing BOG into liquid form (Lee [0091]).
In re Claim 18, Ha as modified discloses wherein the bilobe or other C-type LNG storage tank is reduced to a pressure of about 0.3 barg after BOG is re-condensed into liquid form( Lee [0069]: BOG pressure is reduced from a high of 2 bar to between 0.7 and 0.25 bar, which includes 0.3 barg).
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                


/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2173.05(b) (III) (E).
        2 See MPEP 2173.05(b)
        3 See MPEP 2144.04 (VI)(B)
        4 See MPEP 2144.04 (VI)(B)
        5 Id.
        6 See MPEP 2114(I) and MPEP 2114(II)